Are defendants indebted to the plaintiffs, and if so, in what sum? Answer: "$662.04 and interest."
The two exceptions to the evidence, in our opinion, are without merit. The refusal of the trial judge to submit the two issues tendered by defendants is no ground for a new trial. The defendants had opportunity to offer any material evidence and make any appropriate defense under the issue submitted. It was not necessary to submit separate issues as to the liability of sureties, as by the terms of the bond sued on their liability is the same as that of the principal as to the payment of the amount due under the contract.
The exception to the charge is without merit. If the evidence is taken to be true, the sum due was correctly stated.
No error.
(853)